DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed January 28, 2022 is received and entered.
2.	Claims 1 – 20 are amended.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Yoshizawa et al. (U.S. Pub. 2018/0181535), Ono et al. (U.S. Pub. 2016/0085717), Poma (U.S. Pub. 2018/0150852), Iwasaki et al. (U.S. Pub. 2016/0086578), Iwasaki 2 (U.S. Pub. 2017/0280269), Kamotami et al. (U.S. Pub. 2016/0140430), Uejima et al. (U.S. Pub. 2016/0086513), Yoshizawa 2 et al. (U.S. Pub. 2016/0086512), Suzuki et al. (U.S. Pub. 2016/0086362), Yoshizawa 3 et al. (U.S. Pub. 2016/0085716), Il et al. (U.S. Pub. 2015/0088952), Okano (U.S. Pub. 2013/0050064), Aoyama (U.S. Patent 5,836,666), Tanaka (U.S. Pub. 2017/0280272), Ura (U.S. Pub. 2014/0172132), and Akae (JP 2017-174190).
Regarding claim 1, neither Yoshizawa nor Ono nor Poma nor Iwasaki nor Iwasaki 2 nor Kamotami nor Uejima nor Yoshizawa 2 nor Suzuki nor Yoshizawa 3 nor Il nor Okano nor Aoyama nor Tanaka nor Ura nor Akae teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“an input device comprising a plurality of keys for accepting an input operation of data used for an arithmetic operation”, 
“at least one processor configured to:
cause the communication to receive numerical data;
determine whether the numerical data is usable for the arithmetic operation;
in a case where the numerical data is determined to be usable for the arithmetic operation, cause the memory to store the numerical data and first information;
cause the output device to provide notice of the first information stored in the memory;
determine whether the input operation of the data used for the arithmetic operation has been accepted by the input device; and
in a case where the input operation of the data used for the arithmetic operation has been accepted by the input device, perform the arithmetic operation based on the data accepted by the input device and the numerical data determined to be usable for the arithmetic operation stored in the memory.”
Regarding claims 19 and 20, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 19, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.